FILED
                           NOT FOR PUBLICATION                             APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10373

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00398-CKJ

  v.
                                                 MEMORANDUM*
JACOBO ZETINA-SANDOVAL,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted April 7, 2014**

Before:      TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Jacobo Zetina-Sandoval appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zetina-Sandoval contends that the district court erred by applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his conviction for

making criminal threats, in violation of section 422 of the California Penal Code, is

not a categorical crime of violence. This contention is foreclosed by United States

v. Villavicencio-Burruel, 608 F.3d 556, 563 (9th Cir. 2010). Zetina-Sandoval’s

argument that we are not bound by Villavicencio-Burruel is without merit. See

Newdow v. Lefevre, 598 F.3d 638, 644 (9th Cir. 2010) (a three-judge panel is

bound by circuit precedent unless it is “clearly irreconcilable” with intervening

higher authority).

      AFFIRMED.




                                          2                                    13-10373